SWANN, Judge.
Appellant [plaintiff below] appeals from the summary final judgments for the defendants.
The summary final judgment for T. A. Buchanan, as Sheriff of Dade County, is affirmed. See McNayr v. Kelly, Fla.1966, 184 So.2d 428, and Saxon v. Knowles, Fla.App.1966, 185 So.2d 194.
The summary final judgment for the other appellees is affirmed but on a different ground. The record conclusively *339shows that Napier, a police inspector of the City of Miami, forwarded the name of appellant Brodsky to the office of the Sheriff of Dade County, Florida three months prior to the alleged libelous publication. He is not shown to have had any control over the use, if any, the Sheriff’s office made of this information or any control, directly or indirectly, over whether or not the Sheriff’s office published anything concerning the same.
The summary final judgments are, therefore,
Affirmed.